DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the amendment, previous 112(d) rejection on claim 18 is hereby withdrawn.
Previous 103(a) rejection on claims 8, 11, 12, 14 and 17 over Almarsson’127 (alone) (as addressed in Paragraph 8 of the last Office Action) is hereby withdrawn because (i) applicant canceled claims 8, 11, 12 and 14 and (ii) applicant amended the independent claim 17 to delete “or a dosage unit comprising a capsule shell and a fill comprising rosuvastatin and about 1 g of eicosapentaenoic acid or derivative thereof,” (i.e., a dosage unit that was the same as that of previous independent claim 8).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
It is to be noted that currently the effective filing date of instant application is March 14, 2014, not March 15, 2013, on which the provisional application 61/798,126 was filed, because there is no adequate support in the provisional application for instant dosage unit comprising a capsule shell having a surface layer comprising rosuvastatin and a fill comprising about 1 g of eicosapentaenoic acid (EPA) or a derivative thereof.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Almarsson (US 2014/0142127 A1) in view of Kim et al (US 2016/0045444 A1).
Almarsson teaches ([0017], claim 1 and claim 8-11) a pharmaceutical composition (or an oral dosage form) comprising a capsule containing an omega-3 oil, a salt form of an HMG-CoA reductase inhibitor and a salt (wherein the salt form of HMG-CoA reductase inhibitor and the salt contain the same counterion).  Almarsson teaches (claims 2 and 11) that the omega-3 oil can be eicosapentaenoic acid, docosahexaenoic acid or both and that the HMG-CoA reductase inhibitor can be rosuvastatin calcium, atorvastatin calcium, pravastatin calcium, pitavastain calcium or fluvastatin calcium.
In one embodiment (see [0027]), Almarsson’s invention comprises 1 gram of omega-3 oil and 5-50 mg of rosuvastatin.  In another embodiment (see [0032]), Almarsson’s omega-3 oil comprises at least 95 wt.% (which teaches instant at least about 96 wt.%) of EPA and contains substantially no amount of DHA.  Furthermore, Almarsson actually exemplifies rosuvastatin calcium suspended in ethyl ester of EPA (97% purify) in its Example 3.  Almarsson teaches ([0038]) that its composition is contained in a gelatin capsule.  
Based on Almarsson’s such teachings, it would have been obvious to one skilled in the art to form a pharmaceutical composition (or an oral dosage form) comprising a gelatin capsule containing 1 g of at least 95 wt.% of EPA (with substantially no amount of DHA) and 5-50 mg of rosuvastatin with a reasonable expectation of success.  Almarsson also teaches ([0047]) that its inventive pharmaceutical composition is used in treating and/or preventing cardiovascular-related diseases.  
Almarsson does not explicitly teach that its gelatin capsule has a surface layer comprising a statin such as rosuvastatin.  However, Almarsson does teach (see [0041]) that the outer shell of its gelatin capsule may be coated with one or more coatings and that the one or more coatings on the outer shell of the gelatin capsule may be useful to deliver one or more active ingredients which may be the same or different as those in the liquid phase and solid dosage form.  Thus, Almarsson clearly contemplates the one more coatings (on the outer shell of its gelatin capsule) having active ingredients that are the same as those contained in its gelatin capsule.  
Furthermore, Kim teaches (claim 1, claim 3 and [0028]) a composite formulation comprising (i) a core (which can be a soft capsule) including a first pharmacological component (which can be used in combination with a statin-based drug, such as rosuvastatin); and (ii) a film coating layer formed on a surface of the core, which contains rosuvastatin or a pharmaceutically acceptable salt thereof (as a second pharmacological component) and a polyvinylalcohol-polyethylene glycol graft copolymer and polyvinyl alcohol as a coating material.  Kim teaches ([0014]) that the composite formulation containing such film coating layer (containing rosuvastatin) has low breakage and a defective ratio due to excellent tension and fluidity of the film coating layer and improved compliance of a patient to a composite agent containing rosuvastatin or the pharmaceutically acceptable salt thereof.  Since Almarsson teaches that the one more coatings (on the outer shell of the gelatin capsule) can have active ingredients that are the same as those contained in its gelatin capsule, and since Kim teaches that a composite formulation containing a core and a film coating layer (on the surface of the core) containing rosuvastatin has low breakage and a defective ratio due to excellent tension and fluidity of the film coating layer, It would have been obvious to one skilled in the art to coat the outer shell of Almarsson’s gelatin capsule with one or more film coating layer containing rosuvastatin with a reasonable expectation of achieving a gelatin capsule having low breakage and a defective ratio due to excellent tension and fluidity of the film coating layer and improved compliance of a patient to a composite agent containing rosuvastatin, as taught by Kim.  Thus, Almarsson in view of Kim renders obvious instant claims 1-3, 17 and 18.  With respect to instant claim 5, Kim teaches (claim 7) that the rosuvastatin is to be present (in the film coating layer) in the amount of 1-40 mg (which falls within instant range of 1-160 mg).  Thus, Almarsson in view of Kim renders obvious instant claim 5.
Claims 1-3, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Almarsson (US 2014/0142127 A1) in view of Uchiyama et al (US 2010/0285121 A1).
As discussed above in Paragraph 7, Almarsson teaches or renders obvious a pharmaceutical composition (or an oral dosage form) comprising a gelatin capsule containing 1 g of at least 95 wt.% of EPA (with substantially no amount of DHA) and 5-50 mg of rosuvastatin.  
Almarsson does not explicitly teach that its gelatin capsule has a surface layer comprising a statin.  However, Almarsson does teach (see [0041]) that the outer shell of its gelatin capsule may be coated with one or more coatings and that the one or more coatings on the outer shell of the gelatin capsule may be useful to deliver one or more active ingredients which may be the same or different as those in the liquid phase and solid dosage form.  Thus, Almarsson clearly contemplates the one more coatings (on the outer shell of the gelatin capsule) having active ingredients that are the same as those contained in its gelatin capsule.  
Furthermore, Uchiyama teaches (claims 1, 6 and 12) a capsule comprising one or more kinds of liquid pharmaceutically active ingredients (such as omega-3 fatty acid ethyl ester) and one or more kinds of solid pharmaceutically active ingredients (such as statin).  Uchiyama teaches ([0011]-[0012]) that the solid pharmaceutically active ingredients (such as statin) can either be dispersed in the liquid pharmaceutical component (such as omega-3 fatty acid ethyl ester) that is encapsulated (which is the case for Almarsson) or applied onto the capsule shell layer.  Since Almarsson teaches that the one more coatings (on the outer shell of the gelatin capsule) can have active ingredients that are the same as those contained in its gelatin capsule, and since Uchiyama teaches that the solid active ingredients such as statin can either be dispersed in the liquid active ingredient (such as omega-3 fatty acid ethyl ester) that is encapsulated or applied onto the capsule shell layer, it would have been obvious to one skilled in the art to have rosuvastatin present in the one or more coatings on the outer surface of Almarsson’s capsule shell with a reasonable expectation of success.  Therefore, Almarsson in view of Uchiyama renders obvious instant claims 1-3, 17 and 18.  
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Almarsson (US 2014/0142127 A1) in view of Uchiyama et al (US 2010/0285121 A1) as applied to claim 1 above, and further in view of Kim et al (US 2016/0045444 A1).
Almarsson in view of Uchiyama is discussed above in Paragraph 8.  Almarsson in view of Uchiyama does not explicitly teach the amount of the rosuvastatin to be present in the coating on the surface of the gelatin capsule shell.  However, as evidenced by Kim (see claim 7), rosuvastatin in the coating layer over the outer shell of gelatin capsule is known to be present in the amount of 1-40 mg.  It would have been obvious to one skilled in the art to have rosuvastatin in the coating layer on the surface of Almarsson’s gelatin capsule shell in the amount of 1-40 mg according to the known practice in the art (as evidenced by Kim).  Thus, Almarsson in view of Uchiyama and further in view of Kim renders obvious instant claim 5.
Response to Arguments
With respect to instant 103 rejection over Almarsson and Kim, applicant argue that Kim (which earliest priority date is May 6, 2013) is not a prior art to the present application since present application claims priority to U.S. Provisional Patent Application No. 61/798,126, filed on March 15, 2013, which predates the earliest priority date of Kim.  Thus, applicant argue that because Almarsson does not teach or suggest each and every recited feature, and the Examiner cannot rely on Kim to rescue Almarsson’s deficiency, the Examiner has not established a prima facie case of obviousness of claim 1 and claim 17.  However, as already stated above in Paragraph 5, there is no adequate support in the provisional application for instant dosage unit comprising a capsule shell having a surface layer comprising rosuvastatin and a fill comprising about 1 g of eicosapentaenoic acid (EPA) or a derivative thereof ([0042] of the provisional application provides support for a dosage unit comprising a capsule shell having a surface layer comprising rosuvastatin and a fill comprising about 1 g of ethyl eicosapentaenoate.  However, ethyl eicosapentaenoate is just one example of eicosapentaenoic acid (EPA) or a derivative thereof).
With respect to instant 103 rejection over Almarsson in view of Uchiyama, applicant argue that the Examiner has not established a prima facie case of obviousness because at least one of the requirements set forth in MPEP § 2143(1)(G) has not been properly articulated.  Applicant argue that one skilled in the art would not have combined the cited reference teachings and would have been dissuaded from arriving at the currently claimed invention because Almarsson refers only to co-formulation of omega-3 oils and HMG-CoA reductase inhibitors where the HMG-CoA reductase inhibitor is mixed in the omega-3 oil, but it is silent regarding embodiments where the HMG-CoA reductase inhibitor is in the coating and the omega-3 oil is in the capsule fill, as currently claimed.  Applicant argue that Almarsson moreover
emphasizes the importance of including a salt in the formulation to protect the HMG-CoA reductase inhibitor from degradation but offers no teaching regarding its stability if the HMG- CoA reductase inhibitor is in the coating.  Applicant thus argue that one skilled in the art would not have combined the teachings of Almarsson and Uchiyama, and would not have placed the statin in the coating.
However, as already discussed above in Paragraph 8, although Almarsson does not explicitly teach that its gelatin capsule has a surface layer comprising a rosuvastatin, Almarsson does teach (in [0041]) that the outer shell of its gelatin capsule may be coated with one or more coatings and that the one or more coatings on the outer shell of the gelatin capsule may be useful to deliver one or more active ingredients which may be the same or different as those in the liquid phase and solid dosage form.  Thus, Almarsson clearly contemplates the one more coatings (on the outer shell of the gelatin capsule) having active ingredients that are the same as those contained in its gelatin capsule.  Furthermore, Uchiyama teaches a capsule comprising one or more kinds of liquid pharmaceutically active ingredients (such as omega-3 fatty acid ethyl ester) and one or more kinds of solid pharmaceutically active ingredients (such as statin).  Uchiyama teaches that the solid pharmaceutically active ingredients (such as statin) can either be dispersed in the liquid pharmaceutical component (such as omega-3 fatty acid ethyl ester) that is encapsulated (which is the case for Almarsson) or applied onto the capsule shell layer.  Since Almarsson teaches that the one more coatings (on the outer shell of the gelatin capsule) can have active ingredients that are the same as those contained in its gelatin capsule, and since Uchiyama teaches that the solid active ingredients such as statin can either be dispersed in the liquid active ingredient (such as omega-3 fatty acid ethyl ester) that is encapsulated or applied onto the capsule shell layer, it would have been obvious to one skilled in the art to have statin, such as rosuvastatin, present in the one or more coatings on the outer surface of Almarsson’s capsule shell with a reasonable expectation of success.  
	For the reasons stated above, instant 103 rejections still stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        December 28, 2021